UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
IMRAN A. PARACHA,
on behalf of himself and all others similarly situated,

                           Plaintiff,                                       MEMORANDUM & ORDER
                                                                             18-CV-3892 (RRM) (SIL)
         - against -

MRS BPO, L.L.C.,

                           Defendant.
-------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.
         Plaintiff Imran A. Paracha (“Paracha”) brings this action on behalf of himself and a

putative class against defendant MRS BPO, L.L.C. (“MRS”), a debt collector, alleging violations

of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. MRS now

moves to dismiss for failure to state a claim under Federal Rule of Civil Procedure (“Rule”)

12(b)(6). For the reasons stated below, MRS’s motion is granted.

                                               BACKGROUND1

         On July 9, 2017, MRS mailed a collection letter to Paracha. (See Ex. A to Compl. (Doc.

No. 3-1).) At the top of the letter is a text box containing the name of the creditor and the

“account balance.” The letter begins, “The above referenced creditor has placed your account

with our office for collection.” Under the subhead “IMPORTANT CONSUMER

INFORMATION” the letter then reads: “Unless you notify this office within 30 days after




1
  The following facts are drawn from the complaint, (Doc. No. 3), and the letters attached to the complaint, (Ex. A
and Ex. B to Compl. (Doc. No. 3-1)), unless otherwise noted. See Chambers v. Time Warner Inc., 282 F.3d 147,
152 (2d Cir. 2002) (finding that, for purposes of a motion to dismiss, courts may consider a “written instrument
attached to [the complaint] as an exhibit” (internal quotation marks omitted) (citation omitted)). The Court
construes the complaint liberally, “accepting all factual allegations in the complaint as true, and drawing all
reasonable inferences in the plaintiff’s favor.” Kim v. Kimm, 884 F.3d 98, 103 (2d Cir. 2018) (quoting Chambers,
282 F.3d at 152).

                                                          1
receiving this notice that you dispute the validity of the debt or any portion thereof, this office

will assume this debt is valid.” The letter then continues:

       As of the date of this letter, you owe $52,737.16. Because interest may vary from day to
       day, the amount due on the day you pay may be greater. Hence, if you pay the amount
       shown above, an adjustment may be necessary after we receive your check, in which
       event we will inform you before depositing the check. For further information, write the
       undersigned or call 800-932-4491.

       Paracha alleges that the past due debt referenced in the letter was based on the original

creditor giving him a student loan which he failed to pay back. (Compl. (Doc. No. 3) ¶ 9.) MRS

was attempting to collect this past due debt on behalf of the current creditor. (Id.)

       It appears that after he received the letter, Paracha requested information regarding his

account. He then received another letter, dated January 23, 2018, stating that the balance had

increased by thousands of dollars in the six months since the original letter was sent. (See Ex. B

to Compl. (Doc. No. 3-2).)

       On July 6, 2018, Paracha filed the instant case, alleging five causes of action. First, he

claims the letter did not set forth the “amount” of the debt, as it “did not explain whether interest

actually was accruing and did not explain the basis for the accrual of any interest,” even though

the debt was in fact accruing interest at the time. (Compl. ¶ 18–19.) Paracha also alleges that the

letter did not explain what he would need to pay to resolve the debt “at any given moment in the

future.” (Id. ¶ 19.) For these reasons, he claims that the letter violated 15 U.S.C. §§ 1692g(a)(1),

1692e, 1692e(2)(A), and 1692e(10). (Id. ¶ 20.)

       Second, Paracha claims that the letter’s representation that the debt “may” be accruing

interest, when it was actually accruing interest at the time, “amounted to a false, deceptive or

misleading means in connection with the collection of a debt,” in violation of 15 U.S.C. §§

1692g(a)(1), 1692e, 1692e(2)(A), and 1692e(10). (Compl. ¶ 23.)



                                                  2
        Third, Paracha claims that he does not owe the debt set forth in the collection letter, and

thus, MRS violated 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(10), 1692f, and 1692f(1), by

sending him the letter. (Id. ¶ 26.) The fourth and fifth causes of action simply restate the alleged

violations.

        MRS now moves to dismiss the complaint, arguing that the Court cannot find the letter

false, deceptive, or misleading, as it conformed to language explicitly endorsed by the Second

Circuit. (Def. Mem. Of Law (Doc. No. 13-1) at 4–5.) Further, MRS argues that the letter

accurately and clearly disclosed the amount of the debt. MRS asserts that the FDCPA does not

require detailed interest disclosures, and that the cases Paracha cites for this proposition are

distinguishable. MRS also contends that Paracha’s claim that he does not owe the debt is an

unsupported legal conclusion. Finally, MRS argues that the complaint lacks facts suggesting that

the alleged violation was material.

        For the reasons set forth below, MRS’s motion to dismiss is granted and this action is

dismissed in its entirety.

                                    STANDARD OF REVIEW

        A motion to dismiss under Rule 12(b)(6) requires a court to evaluate the legal rather than

the factual sufficiency of a complaint. “In order to survive a motion to dismiss under Rule

12(b)(6), a complaint must allege a plausible set of facts sufficient ‘to raise a right to relief above

the speculative level.’” Operating Local 649 Annuity Tr. Fund v. Smith Barney Fund Mgmt.

LLC, 595 F.3d 86, 91 (2d Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Detailed facts are not required,



                                                  3
but “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citation omitted). Indeed, “the tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. “While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Id. at 679. The determination of whether a complaint

states a plausible claim for relief is “a context-specific task that requires” the court to “draw on

its judicial experience and common sense.” Id. at 679 (citation omitted).

                                           DISCUSSION

       Congress enacted the FDCPA to respond to the “use of abusive, deceptive, and unfair

debt collection practices by many debt collectors,” 15 U.S.C. § 1692(a), and to “protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e); see also Vangorden v. Second

Round, Ltd. P’ship, 897 F.3d 433, 437 (2d Cir. 2018) (quoting § 1692e). Courts interpreting the

FDCPA read the statute in light of this legislative purpose. See Avila v. Riexinger & Assocs.,

LLC, 817 F.3d 72, 75 (2d Cir. 2016); see also Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d

85, 95 (2d Cir. 2008).

       Section 1692g requires that a debt collector’s initial communication with a consumer

contain certain disclosures, including “the amount of the debt.” 15 U.S.C. § 1692g(a)(1). This

section governs “only the disclosures related to a consumer’s need to verify a debt ….” Avila,

817 F.3d at 76. Section 1692e prohibits the use of “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e; see

also Kolbasyuk v. Capital Mgmt. Servs., LP, 17-CV-7499 (BMC), 2018 WL 1785489, at *1

(E.D.N.Y. Mar. 14, 2018) (internal quotation marks omitted) (citation omitted) (noting that

Section 1692e “operates as a backstop” to ensure that a collection notice is not misleading), aff’d



                                                  4
918 F.3d 236 (2d Cir. 2019). While a collection letter may satisfy § 1692g, this does not

guarantee satisfaction with § 1692e. See Avila, 817 F.3d at 76. Finally, Section 1692f bars the

use of “unfair or unconscionable means to collect or attempt to collect a debt.” 15 U.S.C. §

1692f.

         In evaluating FDCPA claims, “courts apply an objective test based on the understanding

of the ‘least sophisticated consumer.’” Hogan v. Nat’l Enter. Sys., Inc., 18-CV-2267 (JFB)

(GRB), 2019 WL 1253393, at *3 (E.D.N.Y. Mar. 9, 2019) (citing Jacobson, 516 F.3d at 90).

Courts ask how a person without the “sophistication of the average, everyday, common

consumer . . . would understand the collection notice.” Taylor v. Fin. Recovery Servs., Inc., 886

F.3d 212, 214 (2d Cir. 2018); see also Avila, 817 F.3d at 75. The “least sophisticated consumer”

is “uninformed, naïve, or trusting,” but makes “logical deductions and inferences.” Dewees v.

Legal Servicing, 506 F. Supp. 2d 128, 132 (E.D.N.Y. 2007) (internal quotation marks omitted)

(citation omitted). The law aims to shield the vulnerable, while also “preserv[ing] the concept of

reasonableness.” Goldtsein v. Diversified Adjustment Serv., Inc., No. 17-CV-4729 (BMC), 2017

WL 5592683, at *2 (E.D.N.Y. Nov. 20, 2017) (quoting Clomon v. Jackson, 998 F.2d 1314, 1319

(2d Cir. 1993)).

         Courts read collection letters as a whole. See Goldtsein, 2017 WL 5592683, at *2 (“debt

collection letters should be analyzed in their entirety” (citing Dewees, 506 F. Supp. 2d at 132));

see also McStay v. I.C. Sys., Inc., 308 F.3d 188, 191 (2d Cir. 2002) (notice on the back of a

collection letter sufficed because “a reasonable reader, even if unsophisticated” would read both

sides where a “prominent instruction . . . warns that there is important information” on the back).

In sum, the central inquiry is whether a consumer, after reading a collection letter in its entirety,




                                                  5
is left “uncertain as to her rights.” Savino v. Comput. Credit, Inc., 164 F.3d 81, 85 (2d Cir.

1998).

         The central issue before the court is whether MRS’s collection letter adequately set forth

the amount Paracha owed at the time the letter was sent as required by § 1692g and did so in a

manner that was not “false, deceptive, or misleading” under § 1692e. The Court finds that the

letter complied with both provisions of the FDCPA because it stated the amount of debt Paracha

allegedly owed and, using the Avila safe harbor language, sufficiently advised Paracha that the

amount of debt may increase over time.

    I.      The Adequacy of MRS’s Letter Under Section 1692e

         MRS contends that its letter does not violate § 1692e because the letter uses the safe

harbor language adopted in Avila. In Avila, the Second Circuit evaluated two letters that stated

each debtor’s “‘current balance,’ but did not disclose [the] balance was continuing to accrue

interest or that, if plaintiffs failed to pay the debt within a certain amount of time, they would be

charged a late fee.” 817 F.3d at 74. The Court determined that the letters were misleading since

the debtors could believe that if they paid the balance listed in the letters, their debt would be

satisfied in full, when the debts were accruing interest and thus paying the listed amount would

not actually satisfy the debt.

         Avila held that “the FDCPA requires debt collectors, when they notify consumers of their

account balance, to disclose that the balance may increase due to interest and fees.” Id. at 76.

The Second Circuit adopted a “safe harbor” formula, originally laid out by the Seventh Circuit in

Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872 (7th Cir.

2000). In doing so, the Second Circuit aimed to minimize litigation under the FDCPA, as well as

alleviate concerns that requiring collectors to disclose information about interest and fees “might



                                                  6
lead to more abusive practices,” as collectors “could use the threat of interest and fees to coerce

consumers into paying their debts.” Avila, 817 F.3d at 76. The “safe harbor” language adopted

by the Court in Avila is as follows:

         As of the date of this letter, you owe $____ [the exact amount due]. Because of interest,
         late charges, and other charges that may vary from day to day, the amount due on the day
         you pay may be greater. Hence, if you pay the amount shown above, an adjustment may
         be necessary after we receive your check, in which event we will inform you before
         depositing the check for collection. For further information, write the undersigned or call
         1–800–[phone number].

Id. at 77.

         The language in the collection letter MRS sent to Paracha is nearly identical to the Avila

safe harbor language.2 While use of the Avila safe harbor language does not immunize a debt

collector in every instance, use of the safe harbor language protects a debt collector from a

Section 1692e claim based on “an alleged ‘fail[ure] to disclose that the consumer’s balance may

increase due to interest and fees.’” Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236, 242

(2d Cir. 2019) (quoting Avila, 817 F.3d at 77) (footnote omitted). The Second Circuit, in

reaffirming the Avila safe harbor language in Kolbasyuk, stated that “a failure to provide the

additional detailed disclosures . . . does not transform [an] otherwise-straightforward letter into a

false, deceptive, or misleading one.” Id. (internal quotation marks omitted) (citation omitted);

see also Hogan v. Nat’l Enter. Sys., Inc., 2019 WL 1253393, at *5.

         Paracha argues that use of the word “may” in the collection letter, when the debt was, in

fact, accruing interest renders the letter “false, deceptive, or misleading.” (Compl. ¶ 23.) He

urges the Court to adopt language referenced as an example in Jones v. Midland Funding, LLC,




2
  The only discrepancy between the Avila safe harbor language and the language in the letter at issue here is that the
letter in the instant case does not include that “late charges and other charges,” in addition to interest, “may vary
from day to day.” Such charges are not at issue in this case.

                                                          7
which used the word “will” rather than “may,” and which included more detailed disclosures. 3

See 755 F. Supp. 2d 393 (D. Conn. 2010). This is the very issue raised by the plaintiff in

Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP, who similarly harped on the distinction

between “may” and “will,” arguing “that Defendant’s letter does not qualify for safe harbor

because it did not state that the amount of the debt ‘will’ increase, only that it ‘may’ increase.”

No. 17-CV-4472 (ILG), 2018 WL 1582220, at *3 (E.D.N.Y. Mar. 30, 2018). The Timoshenko

court rejected that argument, concluding that “‘[u]sing the language set forth in Miller will

qualify for safe-harbor treatment, as would the language suggested in Jones.’” Id. (quoting

Avila, 817 F.3d at 77). Here, as in Timoshenko, the letter used the language from Miller and

Avila, thus qualifying for safe harbor treatment. The Court declines Paracha’s invitation to

demand more detailed disclosures than Avila requires. MRS’s “unambiguous disclosure” that

Paracha’s debt may increase undermines his claim that the language of the letter was anything

but clear. Kolbasyuk, 918 F.3d at 242. Where, as here, the language of a collection letter tracks

Avila, clearly states the amount of debt owed, and states that the amount may increase, the letter

satisfies § 1692e.

    II.      Stating the Amount of the Debt Pursuant to Section 1692g

          MRS argues that its letter did not fail to state the amount of the debt in violation of

Section 1692g, as the collection letter conformed to the Avila safe harbor language. Paracha, in

turn, insists that the letter did not adequately state the amount of the debt since it “did not explain

whether interest and fees actually were accruing as opposed to may be accruing and did not

explain the basis for the accrual of the interest and fees.” (Pl. Opp’n (Doc. No. 14) at 8.)


3
 The court in Jones provided the following paragraph as an example of language that, if used in a validation notice,
would comply with § 1692g: “As of today, [date], you owe $––––. This amount consists of a principal of $––––,
accrued interest of $––––, and fees of $––––. This balance will continue to accrue interest after [date] at a rate of $–
––– per [day/week/month/year].” 755 F. Supp. 2d at 398 & n.7.

                                                           8
       In Kolbasyuk, the Second Circuit clearly stated that the text of § 1692g requires the debt

collector to inform the consumer of “the total, present” amount of money the consumer is

required to pay the creditor “as of the date of [the debt collector’s] letter.” 918 F.3d at 240. As

in Kolbasyuk, “that is exactly the figure [MRS] provided.” Id. To comply with the statute, MRS

did not need to provide the “constituent components of that debt or the precise rates by which it

might later increase.” Id.

       Paracha relies on Carlin v. Davidson Fink LLP, which requires that certain collection

letters provide specific disclosures about the accumulation of fees. 852 F.3d 207 (2d Cir. 2017).

The Payoff Statement at issue in Carlin, unlike the letter MRS sent to Paracha, listed a “Total

Amount Due” that was an estimate of the anticipated payment at a future date. The Payoff

Statement said that “the Total Amount Due may include estimated fees, costs, additional

payments, and/or escrow disbursements that will become due prior to the ‘Statement Void After’

date, but which are not yet due as of the date this Payoff Statement is issued.” Carlin, 852 F.3d

at 211. The Payoff Statement in Carlin violated § 1692g because it provided an estimated,

prospective amount “that Carlin might owe, rather than the total, present amount that Carlin did

owe.” Kolbasyuk, 918 F.3d at 241. However, here, MRS’s letter did not include prospective

costs. Rather, it stated the amount Paracha owed as of the date of the letter and indicated that

this amount might be higher on the date Paracha pays the debt. Thus, “Carlin does not control

this case.” Id. at 240.

       Even Paracha acknowledges that the facts in Carlin are not “on point” with the facts in

the case at bar. (Pl. Opp’n at 9.) Yet Paracha urges the Court to interpret Carlin differently than

the Second Circuit and other courts in this district. See, e.g., Kolbasyuk, 918 F.3d at 241

(“Carlin thus presented an altogether different question than CMS’s letter to Kolbasyuk, which



                                                 9
clearly states the total, present quantity of Kolbasyuk’s debt as of the letter’s date.”); see also

Hogan v. Nat’l Enter. Sys., Inc., 2019 WL 1253393, at *5 (“[T]he mandates of Carlin are

inapplicable where, as here, NES has utilized the safe harbor language and clearly presented the

current amount due.”); Kolbasyuk v. Capital Management Services, LP, 2018 WL 1785489, at *2

(“Carlin does not add on additional requirements if the letter already states the minimum amount

due, rather than an estimate.”); Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP, 2018

WL 1582220, at *3 (“Carlin, read in context, does not require this degree of disclosure….”);

Taubenfliegel v. EGS Financial Care, Inc., 2018 WL 3079697, at *3 (June 21, 2018 E.D.N.Y.)

(“[A]s other judges in this court have recognized, Carlin does not require every collection letter

to ‘provide sufficient information regarding fees and interest for the consumer to determine [his]

total outstanding debt at any given moment in the future.’” (internal quotation marks omitted)

(citation omitted)). This Court will not deviate from precedent nor apply a legal conclusion from

one FDCPA case to another that is not factually similar.

          Paracha further contends that since the letter did not state the basis for the accrual of any

interest, it does not allow the least sophisticated consumer to determine the amount due.

However, use of the safe harbor language gives the debtor “‘an explicit warning’ that the amount

of his debt might increase, and thus ‘not even the least sophisticated consumer’ could conclude

otherwise.” Hogan, 2019 WL 1253393, at *5 (quoting Kolbasyuk, 918 F.3d at 242).

          The Court thus finds that the collection letter MRS sent to Paracha, which stated the

present amount owed, did not violate § 1692g.

   III.      Paracha’s Claim That He Does Not Owe The Debt

          Paracha claims that MRS violated §§ 1692e and 1692f by sending him the collection

letter since he does not owe the alleged debt. However, he fails to articulate whether his position



                                                    10
is that he does not owe the debt because of alleged FDCPA violations or whether he does not

owe the debt at all. Since the Court finds that the letter did not otherwise violate the FDCPA,

this Court cannot conclude that such violations are the reason Paracha does not owe the debt.

Further, the complaint makes no mention of any facts explaining why Paracha does not owe the

debt. In fact, the complaint explicitly acknowledges that the letter sent to Paracha was “an

attempt to collect a past due debt” and that this debt “was based on the original creditor giving

Plaintiff, as an individual, a student loan for h[is] individual use, and then, as an individual,

failing to pay back this student loan . . . .” (Compl. ¶¶ 8–9.)

       Paracha relies on Vangorden v. Second Round, Ltd. P’ship, where the Second Circuit

held that a plaintiff plausibly alleged that a collection letter he received violated §§ 1692e and

1692f because he did not owe the stated debt. 897 F.3d 433 (2d Cir. 2018). However, the

plaintiff in Vangorden alleged facts which are not present in Paracha’s complaint. For example,

the plaintiff in Vangorden specifically alleged that on November 14, 2011, he made a $571.20

payment to the creditor per the terms of their settlement. See id. at 435. By contrast, Paracha

simply restates his claim, alleging that he “does not owe the debt set forth in [MRS’s letter],” and

“[s]ince Paracha does not owe the debt,” MRS violated the FDCPA by sending the letter to him.

(Compl. ¶¶ 25–26.)

       Paracha is correct that at this stage of litigation, the Court must “accept[] as true” all of

the factual allegations in the pleading. Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75,

80 (2d Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). However, his restated

claims disguised as factual allegations will not be given any weight. See Iqbal, 556 U.S. at 678.

Given that Paracha’s claim is unsupported and appears to be contradicted by other allegations in




                                                  11
the pleading, he has failed to plausibly allege that he does not owe the debt and his claim is

dismissed.

                                         CONCLUSION

       For the foregoing reasons, MRS’s motion to dismiss, (Doc. No. 13), is granted and all

claims are dismissed with prejudice. The Clerk of Court is respectfully directed to enter

judgment in favor of MRS and to close this case.



                                                      SO ORDERED.

Dated: Brooklyn, New York
      September 27, 2019                              Roslynn R. Mauskopf

                                                      ____________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                12
